Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication filed 12/22/2020.
This action is made Final.

	Claims 1-6, 8-21 are pending in the case. Claims 1, 17, and 20 are independent claims. Claims 1, 14, 17 and 20 have been amended. 

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 17, 20, and their dependents have been considered but are not persuasive.
Regarding claim 1, Applicant remarks that Mabotuwana in view of Soble does not teach every feature of claim 1. More specifically, Applicant remarks that Mabotuwana’s macros are not equivalent to the claimed mappings (page 7-9). The Examiner disagrees. Mabotuwana discusses generating a context driven summary view of medical findings by retrieving a current study, extracting current context information from the current study, and matching the current context information with prior context information from prior studies to return a set of relevant prior studies (0002). Mabotuwana goes on to discuss how macros or text fragments from the identified relevant prior studies may be utilized in the current study for instance, macros or sentences may be listed on the display for the user to review and use as desired, and once a macros is reused, the processor may automatically populate relevant fields of the current study (0032). Mabotuwana's discussion of a processor automatically 
Applicant further remarks that Mabotuwana in view of Soble does not teach the newly added features of the claim. Applicant is directed to the updated rejection of the claim where the Examiner articulates how the cited references teach every feature of the amended claim.
Regarding claim 17, Applicant remarks that Mabotuwana in view of Soble does not teach “automatically generating and displaying a window, the window including text to be inserted into the section of the electronic report, an identifier of the section of the electronic report and a selection mechanism for validating the text to be inserted into the section of the electronic report, wherein the text is the input as received” (pages 10-12). The Examiner disagrees. 
Soble discusses previously well-known technologies wherein “speech recognition is defined to be synonymous with voice recognition. The transcription or report that results from this process can In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Regarding claim 20, Applicant remarks that Mabotuwana in view of Soble does not teach “in response to determining the input applies to two or more mappings of the plurality of mappings, wherein each mapping is associated with a different section of the electronic report, automatically selecting one mapping of the two or more mappings based on an insertion rule associated with the user and determining a section in the electronic report associated with the input based on the selected one mapping” (pages 13-15). The Examiner disagrees. Soble states that “the steps of the heuristic algorithm…can occur in any contemplated order…and steps for selecting macros from a macro library known to those skilled in the art can be added to the heuristic algorithm…if the resulting match is a plurality of macros…the user then selects a macro from this plurality…via a user input”. Therefore Soble envisions an embodiment wherein the macro selection process is automated via the heuristic algorithm, rather than having the user select the macro from a plurality of potentially matching macros.
The Dependent claims remain rejected at least based on the rejections of their respective independent claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (USPUB 20160012319 A1) in view of Soble (USPUB 20090187407 A1).

Claim 1:
Mabotuwana teaches A system for generating electronic reports for medical images (Abstract), the system comprising: an electronic processor (0003) configured to access a plurality of prior reports associated with a user (0002: “retrieving a current study including at least one image to be analyzed, extracting current context information from the current study…matching the current context information with prior context information from prior studies to return a set of relevant prior studies”), automatically generate a mapping using machine learning based on the plurality of prior reports, the mapping associating language included in the plurality of prior reports with at least one section of a report (0002, 0032: “storing the current context information in a database and matching the current context information with prior context information from prior studies to return a set of relevant prior studies…”when a prior macro is reused, the processor…may automatically populate relevant fields…of the finding in the current study based on the prior finding”), store the mapping to a memory (0002 and 0017: storing the current context information in a database and matching the current context information with prior context information from prior studies to return a set of relevant prior studies…this context information is stored in a database…of the memory…which also stores , receive input from the user for an electronic report associated with a medical image (0026: “the user may…filter the prior studies shown in the summary view…the user may expand or narrow the current context (e.g., narrow the current context to include only MRIs)…the user may select an observation…to open the report corresponding to that particular study”), access the mapping from the memory (Fig 8 and 0028-32: “upon opening a report creating environment for the current study, the context extraction module…extracts context information from the current study to determine relevant prior findings via…a prior finding determination module, which may include the capture module…for identifying and storing prior finding information to the database”), automatically determine a section in the electronic report to be associated with the input based on the mapping (0028-32: “the processor…my also determine macros used by the relevant prior findings so that macros may be reused in the report for the current study…once prior relevant studies have been identified, macros (e.g., predefined text which may be inserted info the report via a predefined name of the macro) or text fragments from the prior study may be utilized for the current study”), and automatically insert text into the section in the electronic report based on the input (0032: “the processor…may automatically populate relevant fields…of the finding in the current study based on the prior finding”).

Mabotuwana, by itself, does not seem to completely teach tokenize the input by parsing the input into a plurality of tokens; automatically determine a section in the electronic report to be associated with the input without receiving a selection of the section from the user based on the mapping by determining if the tokenized input satisfies a matching condition associated with the mapping.
The Examiner maintains that these features were previously well-known as taught by Soble.
tokenize the input by parsing the input into a plurality of tokens (0064 and 120: “the…system…then parses the input word sequence…matching the macro uses a heuristic algorithm. The heuristic algorithm uses natural language processing…matching the macro may be based on a word, words, or statement itself…heuristic matching may adapt to user terminology preferences by analyzing historical patterns in the terminology that a user, or plurality of users, has spoken to invoke various macros”); automatically determine a section in the electronic report to be associated with the input without receiving a selection of the section from the user based on the mapping by determining if the tokenized input satisfies a matching condition associated with the mapping (0064, 0120, 0137-139: “the…system…then parses the input word sequence…matching the macro uses a heuristic algorithm. The heuristic algorithm uses natural language processing…matching the macro may be based on a word, words, or statement itself…heuristic matching may adapt to user terminology preferences by analyzing historical patterns in the terminology that a user, or plurality of users, has spoken to invoke various macros…the heuristic algorithm uses natural language processing, pattern matching, and medical coding to identify a plurality section names and aliases that statistically match the information input by the user…it is further contemplated that heuristic matching may adapt to user terminology that a user, or a plurality of users, has spoken to invoke various sections and by basing future matches, in part, on the resulting associations…if the resulting match is a single section and the statistical certainty of the match is above a statistical threshold for certainty…then the system performs a task…and the system…verbalizes an acknowledgement…examples of tasks specified by the user include: reading the section aloud, adding the spoken statement to the section, or replacing the contents of the section, such as narrative statements in the section, with the spoken statement…the system can confirm the task with the user, although it is contemplated the system can be configured perform such tasks without confirmation”).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mabotuwana and Soble before him or her, to combine the teachings of Mabotuwana and Soble. The rationale for doing so would have been to obtain the benefit of preparing accurate reports reflective of a user request.
Therefore, it would have been obvious to combine Mabotuwana and Soble to obtain the invention as specified in the instant claim(s).

Claim 2:
Mabotuwana teaches every element of claim 1.
Mabotuwana discusses prior related studies being opened wherein they may be previous medical images for the same patient, or just related medical images having similarities to the current report being generated (0023-26). Though Mabotuwana does not explicitly disclose the plurality of prior reports associated with the user includes at least one prior report generated by the user, it would have been obvious for the prior related studies discussed by Mabotuwana to be generated by the same user generating the current report, or other users generating related reports having similarities to the current report being generated.

Claim 3:
Mabotuwana discusses prior related studies being opened wherein they may be previous medical images for the same patient, or just related medical images having similarities to the current report being generated (0023-26). Though Mabotuwana does not explicitly disclose the plurality of prior reports associated with the user includes at least one prior report generated by a second user, it 

Claim 4:
Mabotuwana teaches access the plurality of prior reports based on a manual selection of the plurality of prior reports received from the user (0028-32).

Claim 5:
Mabotuwana teaches access the mapping from the memory by applying a selection rule (Fig 8, 0018, 0026 and 0028-32).

Claim 6:
Mabotuwana teaches the selection rule specifies at least one selected from a group consisting of a role of the user, a type of the electronic report, and a type of the medical image (Fig 8, 0018, 0026 and 0028-32).

Claim 8:
Mabotuwana teaches automatically insert the text into the section in the electronic report based on the input by inserting at least one term included in the mapping into the section (0032).

Claim 9:
automatically insert the text into the section in the electronic report based on the input by inserting the input into the section (0033).
Claim 10:
Mabotuwana teaches receive feedback associated with the text inserted into the section in the electronic report; and automatically update the mapping based on the feedback (0017-18).


Mabotuwana teaches before inserting the text into the section of the electronic report, automatically generate and display a window, the window including the text to be inserted into the section of the electronic report (Fig 4 and 0025-27), an identifier of the section of the electronic report (Figs 4, 5 and 0025-27), and a selection mechanism for validating the text to be inserted into the section of the electronic report (Figs 4-6, 0025-27 and 0032), and wherein the electronic processor is configured to automatically insert the text into the section in the electronic report based on the input in response to selection of the selection mechanism (0032).19 Attorney Docket No. SVL820170002US01 (026436-9130) 

Claim 12:
Mabotuwana teaches the window is displayed within the medical image (Figs 6, 7 and 0026: the window with report information is presented as hovering adjacent to the image however, it would have been an obvious variation for the hovering display of the window to be presented within the image. The rationale would have been conserve space on the screen).

Claim 13:
Mabotuwana teaches the window includes a second selection mechanism for rejecting the text to be inserted into the section of the electronic report (0026: a user can utilize filters in the UI to modify the prior studies shown in the summary view).

Claim 14:
Mabotuwana teaches the window includes an input mechanism for modifying the section of the electronic report (0026: “the user may…filter the prior studies shown in the summary view or indicate any desired changes to the current context via the user interface…the user may expand or 

Claim 15:
Mabotuwana teaches the mapping is associated with a plurality of users including the user (0018-19).

Claim 16:
Mabotuwana teaches dynamically add the section of the electronic report based on the input (0032).

Claim 17:
Mabotuwana teaches A method for generating electronic reports for medical images (Abstract), the method comprising: accessing, with an electronic processor (0003) a plurality of prior reports associated with a user (0002: “retrieving a current study including at least one image to be analyzed, extracting current context information from the current study…matching the current context information with prior context information from prior studies to return a set of relevant prior studies”), automatically, with the electronic processor, generating a mapping using machine learning based on the plurality of prior reports, the mapping associating language included in the plurality of prior reports with at least one section of a report (0002, 0032: “storing the current context information in a database and matching the current context information with prior context information from prior , storing the mapping to a memory (0002 and 0017: storing the current context information in a database and matching the current context information with prior context information from prior studies to return a set of relevant prior studies…this context information is stored in a database…of the memory…which also stores finding…related information for current and or prior studies of the patient…”), receiving input from the user for an electronic report associated with a medical image (0026: “the user may…filter the prior studies shown in the summary view…the user may expand or narrow the current context (e.g., narrow the current context to include only MRIs)…the user may select an observation…to open the report corresponding to that particular study”), accessing the mapping from the memory (Fig 8 and 0028-32: “upon opening a report creating environment for the current study, the context extraction module…extracts context information from the current study to determine relevant prior findings via…a prior finding determination module, which may include the capture module…for identifying and storing prior finding information to the database”).

Mabotuwana, by itself, does not seem to completely teach automatically determining a section in the electronic report associated with the input based on the mapping without receiving a selection of the section from the user; automatically generating and displaying a window, the window including the text to be inserted into the section of the electronic report, an identifier of the section of the electronic report, and a selection mechanism for validating the text to be inserted into the section of the electronic report, wherein the text is the input as received; and automatically inserting the text into the section in the electronic report based on the input in response to selection of the selection mechanism.
The Examiner maintains that these features were previously well-known as taught by Soble.
automatically determine a section in the electronic report associated with the input based on the mapping without receiving a selection of the section from the user (0064, 0120, 0137-139: the…system…then parses the input word sequence…matching the macro uses a heuristic algorithm. The heuristic algorithm uses natural language processing…matching the macro may be based on a word, words, or statement itself…heuristic matching may adapt to user terminology preferences by analyzing historical patterns in the terminology that a user, or plurality of users, has spoken to invoke various macros…the heuristic algorithm uses natural language processing, pattern matching, and medical coding to identify a plurality section names and aliases that statistically match the information input by the user…it is further contemplated that heuristic matching may adapt to user terminology that a user, or a plurality of users, has spoken to invoke various sections and by basing future matches, in part, on the resulting associations…if the resulting match is a single section and the statistical certainty of the match is above a statistical threshold for certainty…then the system performs a task…and the system…verbalizes an acknowledgement…examples of tasks specified by the user include: reading the section aloud, adding the spoken statement to the section, or replacing the contents of the section, such as narrative statements in the section, with the spoken statement…the system can confirm the task with the user, although it is contemplated the system can be configured perform such tasks without confirmation”); automatically generating and displaying a window, the window including the text to be inserted into the section of the electronic report (0008: “speech recognition is defined to be synonymous with voice recognition. The transcription or report that results from this process can then be revised by the professional, either on a display device, or on paper…and edited, if necessary; 0021-22: Soble discusses previous well-known systems wherein the report information is displayed on a display screen), an identifier of the section of the electronic report (0064 and 120: “the…system…then parses the input word sequence…matching the macro uses a heuristic algorithm. The heuristic algorithm uses natural language processing…matching the macro may be based on a word, words, or statement and a selection mechanism for validating the text to be inserted into the section of the electronic report, wherein the text is the input as received; and automatically inserting the text into the section in the electronic report based on the input in response to selection of the selection mechanism (0008: “speech recognition is defined to be synonymous with voice recognition. The transcription or report that results from this process can then be revised by the professional, either on a display device, or on paper…and edited, if necessary; 0081: “when recording a macro that includes data in section Y, the system may respond “Section Y already exists. Replace or append?””).
Mabotuwana and Soble are analogous art because they are from the same problem-solving area, preparing medical reports.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mabotuwana and Soble before him or her, to combine the teachings of Mabotuwana and Soble. The rationale for doing so would have been to obtain the benefit of preparing accurate reports reflective of a user request.
Therefore, it would have been obvious to combine Mabotuwana and Soble to obtain the invention as specified in the instant claim(s).



Claim 18:
Mabotuwana teaches automatically generating and displaying the window within the medical image (Figs 6, 7 and 0026: the window with report information is presented as hovering adjacent to the image however, it would have been an obvious variation for the hovering display of the window to be presented within the image. The rationale would have been conserve space on the screen).


Mabotuwana teaches receiving feedback through the window and automatically updating the mapping based on the feedback (0017-18).

Claim 20:
Mabotuwana teaches A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions (Abstract and 0003), the set of functions comprising accessing a plurality of prior reports associated with a user (0002: “retrieving a current study including at least one image to be analyzed, extracting current context information from the current study…matching the current context information with prior context information from prior studies to return a set of relevant prior studies”), automatically generating a plurality of mappings using machine learning based on the plurality of prior reports, each mapping of the plurality of mappings associating language included in the plurality of prior reports with at least one section of a report (0002, 0032: “storing the current context information in a database and matching the current context information with prior context information from prior studies to return a set of relevant prior studies…”when a prior macro is reused, the processor…may automatically populate relevant fields…of the finding in the current study based on the prior finding”), storing the plurality of mappings to a memory (0002 and 0017: storing the current context information in a database and matching the current context information with prior context information from prior studies to return a set of relevant prior studies…this context information is stored in a database…of the memory…which also stores finding…related information for current and or prior studies of the patient…”), receiving input from the user for an electronic report associated with a medical image (0026: “the user may…filter the prior studies shown in the summary view…the user may expand or narrow the current context (e.g., narrow the current context to include only MRIs)…the user may select an observation…to open the report , accessing the plurality of mappings from the memory (Fig 8 and 0028-32: “upon opening a report creating environment for the current study, the context extraction module…extracts context information from the current study to determine relevant prior findings via…a prior finding determination module, which may include the capture module…for identifying and storing prior finding information to the database”), automatically determining a section in the electronic report to be associated with the input based on the mapping (0028-32: “the processor…my also determine macros used by the relevant prior findings so that macros may be reused in the report for the current study…once prior relevant studies have been identified, macros (e.g., predefined text which may be inserted info the report via a predefined name of the macro) or text fragments from the prior study may be utilized for the current study”), prompting the user to validate the text (0025-27, 0032 and 0051: a user is presented with a list of macros and can utilize preferences to remove or modify the presentation) in response to validating the text, automatically inserting text into the section in the electronic report based on the input  (0025-27, 0032 and 0051: text is added to the current report from the prior report via the macros that a user determines to be relevant. Though Mabotuwana does not explicitly discuss the insertion of text being directly in response to validating the text, it is implied that upon a user’s determination of relevant macros from which to add text from prior reports, the text from prior reports is added), receiving feedback associated with the text; and automatically update the mapping based on the feedback (0017-18).

Mabotuwana, by itself, does not seem to completely teach in response to determining the input applies to two or more mappings of the plurality of mappings, wherein each mapping is associated with a different section of the electronic report, automatically selecting one mapping of the two or more mappings based on an insertion rule associated with the user and determining a section in the electronic report associated with the input based on the selected one mapping without receiving a prior selection of the section from the user.
The Examiner maintains that these features were previously well-known as taught by Soble.
Soble teaches in response to determining the input applies to two or more mappings of the plurality of mappings, wherein each mapping is associated with a different section of the electronic report, automatically selecting one mapping of the two or more mappings based on an insertion rule associated with the user and determining a section in the electronic report associated with the input based on the selected one mapping without receiving a prior selection of the section from the user (0064, 0120, 0137-139: “the…system…then parses the input word sequence…matching the macro uses a heuristic algorithm. The heuristic algorithm uses natural language processing…matching the macro may be based on a word, words, or statement itself…heuristic matching may adapt to user terminology preferences by analyzing historical patterns in the terminology that a user, or plurality of users, has spoken to invoke various macros…the heuristic algorithm uses natural language processing, pattern matching, and medical coding to identify a plurality section names and aliases that statistically match the information input by the user…it is further contemplated that heuristic matching may adapt to user terminology that a user, or a plurality of users, has spoken to invoke various sections and by basing future matches, in part, on the resulting associations…if the resulting match is a single section and the statistical certainty of the match is above a statistical threshold for certainty…then the system performs a task…and the system…verbalizes an acknowledgement…examples of tasks specified by the user include: reading the section aloud, adding the spoken statement to the section, or replacing the contents of the section, such as narrative statements in the section, with the spoken statement…the system can confirm the task with the user, although it is contemplated the system can be configured perform such tasks without confirmation”; 0130 and 0133: “the steps of the heuristic algorithm…can occur in any contemplated order…and steps for selecting macros from a macro library known to those 

Mabotuwana and Soble are analogous art because they are from the same problem-solving area, preparing medical reports.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mabotuwana and Soble before him or her, to combine the teachings of Mabotuwana and Soble. The rationale for doing so would have been to obtain the benefit of preparing accurate reports reflective of a user request.
Therefore, it would have been obvious to combine Mabotuwana and Soble to obtain the invention as specified in the instant claim(s).


Claim 21:
Mabotuwana by itself does not seem to completely teach the matching condition is a matching condition selected from a group consisting of a highest number of matches, a highest percentage of matches, a number of words, an order of words, a presence of one or more key words, a meaning, and a concept.
The Examiner maintains that these features were previously known as taught by Soble.
Soble teaches the matching condition is a matching condition selected from a group consisting of a highest number of matches, a highest percentage of matches, a number of words, an order of words, a presence of one or more key words, a meaning, and a concept (0064 and 120: “the…system…then parses the input word sequence…matching the macro uses a heuristic algorithm. 
Mabotuwana and Soble are analogous art because they are from the same problem-solving area, preparing medical reports.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mabotuwana and Soble before him or her, to combine the teachings of Mabotuwana and Soble. The rationale for doing so would have been to obtain the benefit of preparing accurate reports reflective of a user request.
Therefore, it would have been obvious to combine Mabotuwana and Soble to obtain the invention as specified in the instant claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177